Citation Nr: 0122840	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  94-39 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) which granted 
entitlement to service connection for PTSD and assigned a 10 
percent evaluation effective June 25, 1993.  By a rating 
decision dated July 1998, the RO increased that evaluation 
from 10 to 30 percent effective June 25, 1993.  This matter 
was remanded in February 1997 for a psychiatric examination 
and for the RO to consider the new criteria for rating mental 
disorders.  In August 2000 the case was again remanded 
because the RO improperly construed the veteran's submission 
of evidence in January 1999 as a new claim for an increased 
rating for PTSD.  This case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The veteran's PTSD is shown to be productive of no more 
than definite social and industrial impairment, nor is it 
manifested by more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic 
Code 9411 (1994); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a rating decision dated June 1994, the veteran was granted 
service connection for PTSD and assigned a 10 percent 
evaluation effective June 25, 1993.  By a rating decision 
dated July 1998, the RO increased that evaluation from 10 to 
30 percent effective June 25, 1993.  The veteran contends 
that the 30 percent evaluation does not accurately reflect 
the severity of his PTSD.

At his November 1993 VA examination, the veteran reported 
nightmares every night, chronic difficulty falling and 
staying asleep, irritability and outbursts of anger, 
difficulty concentrating, hypervigilence and an exaggerated 
startle response.  He also reported intense psychological 
distress at exposure to events that symbolize aspects of the 
traumatic event.  The veteran indicated that he had 
persistent symptoms of increased arousal, recurrent and 
intrusive distressing recollections of the event.  He 
indicated that anniversaries of the trauma were particularly 
trying on him and he made a conscious effort to avoid 
activities or situations that aroused recollections of the 
trauma such as war movies.  The veteran reported psychogenic 
amnesia and markedly decreased interest in significant 
activities and feelings of detachment or estrangement from 
others and since his divorce from his wife many years ago, 
difficulty having love feelings.  The veteran denied other 
neurovegetative symptoms of depression, suicidal or homicidal 
ideation and admitted to a long history of alcohol abuse.  
The examination showed the veteran to be pleasant and 
cooperative throughout the intake and made no abnormal 
movements.  He had good eye contact and his speech was 
coherent and not pressured.  Mood/affect appeared appropriate 
not labile, not overly depressed and not anxious.  Thought 
content and perception: there were no delusions or 
hallucinations.  There was no suicidal or homicidal ideation.  
Cognition and sensorium: he was alert and oriented with no 
focal deficits elicited.

At his July 1997 VA examination, the veteran reported being 
hospitalized in 1965 for threatening his second wife with a 
gun and was discharged from the facility in 1967 with a 
diagnosis of paranoid state.  He indicated that he was placed 
on Thorazine during that period of time and since that 
experience had been reluctant to take any psychotropic 
medications.  Although the veteran indicated that he cut down 
on his alcohol consumption, he still drank to relax.  The 
veteran reported that he never sought psychiatric treatment 
for his PTSD and had not received any treatment since his 
last examination in November 1993.  The veteran reported 
nightmares three times a week, avoided war movies, certain 
anniversaries, and conversations about war.  He indicated 
that his interest and participation in activities had 
improved, but he remained detached from loving feelings from 
others.  He reported some difficulty with sleep when he had 
nightmares and had an exaggerated startle response to any 
loud noise.  He indicated that he tended to become 
excessively worried about events rather than irritable.  The 
veteran reported working until his admission to the hospital 
in 1965 and when he did work never had trouble with 
supervisors.

The examination showed the veteran to be adequately groomed, 
speech relevant and coherent.  Mood appeared mildly anxious 
and indicated that he tried to maintain a good mood by 
activities such as painting at his Florida home.  Affect was 
somewhat restricted and he stated that his sleep was usually 
undisturbed except by the military related nightmares.  He 
denied appetite disturbance and indicated that he was 
maintaining his weight.  He denied suicidal and homicidal 
ideation and hallucinations.  He denied any recent assaultive 
episodes and no delusions were elicited.  Moderate memory and 
concentration difficulties were noted on brief screening.  
The examiner noted that the veteran did demonstrate avoidance 
of thoughts, feelings and conversations related to the trauma 
as well as people and activities and places that reminded him 
of his combat experiences.  He appeared to have adequate 
interest in participation in activities at this time, but did 
describe some detachment and estrangement from others.  He 
was currently living with a widow but was not in a 
relationship with her.  He demonstrated some restricted range 
of affect.  He reportedly experienced increased arousal in 
terms of difficulty with sleep due to nightmares and 
physiological and psychological distress upon awakening.  He 
also reported an exaggerated startle response to loud noises.  
Some poor concentration was noted on evaluation as well.  The 
examiner noted that the symptoms appeared to cause him 
clinically significant distress, but he only appeared to have 
mild impairment in his social and occupational functioning.  
The veteran had not been working for many years but was still 
able to do tasks such as mowing the grass, 
painting/decorating his home.  He reported that he never felt 
his PTSD symptoms affected his employment activities and thus 
the veteran would not be limited in the types of employment 
he could engage in based on his PTSD.  He has had no trouble 
with supervisors or interaction with the public.  The veteran 
reported that he did not have any significant contact for the 
last 10 years with his children, but he was not sure how much 
his ex-wife was involved in that issue.  The veteran 
indicated that he still enjoyed socializing a great deal and 
attended social functions at bars two times a week and 
attended a senior citizen center for lunch daily.  He stated 
that he had friends and neighbors with whom he interacted.  
He stated that he mainly felt slowed down due to his radical 
nephrectomy as he tired out much more easily and could not 
attend dances as he used to.  The examiner also noted that 
the veteran was given the Mississippi Scale for Combat-
Related Stress Disorders and obtained a score of 94 which was 
below the clinical cut off.  It was noted that this score 
still suggested clinically significant PTSD symptoms and was 
in a range not uncommon for World War II veterans.  The 
examiner opined that based on the results of the examination, 
there was no evidence to suggest that the veteran was 
currently suffering from schizophrenia, paranoid type or any 
other psychotic disorder.  The veteran appeared to be only 
experiencing slight impairment in his social and industrial 
functioning related to his PTSD symptoms.  The examiner 
indicated that it should be noted that the veteran declined 
any psychiatric treatment for his current complaints of PTSD 
and he was also not interested in any alcohol treatment.  The 
veteran was assessed a Global Assessment of Functioning (GAF) 
score of 75 related to his PTSD.  

VA records dated December 1998 to January 1999 indicate that 
the veteran was hospitalized after being found intoxicated in 
the Emergent Care Center.  It was noted that the veteran had 
a history of cerebrovascular accident and was also demented.  
He was seen in the Emergent Care Center in December after 
being found wandering the streets in Monroeville.  The friend 
he was staying with no longer wanted him to live with her and 
noted a decline in his mental status.  The veteran was 
transferred to the Nursing Home Care Unit since he was no 
longer in need of intermediate care.  It was noted that his 
prognosis was felt to be good overall, however, his dementia 
was not expected to improve.

At the time of his January 1999 VA examination, the veteran 
was an inpatient at the Aspinwall VAMC.  The veteran reported 
that his plan was to seek placement at a veterans' home and 
sell his home in Florida.  Regarding his alcohol use, the 
veteran indicated that he enjoyed a beer and it made him 
relaxed.  At the time of the examination the veteran dressed 
in pajamas.  The examination showed the veteran's affect to 
be broad ranged and appropriate and his mood appeared to be 
euthymic.  The veteran displayed adequate concentration and 
was alert and oriented to person and place, but incompletely 
to time.  The veteran did not know the date and was uncertain 
of the day of the week.  The veteran was able to interpret 
proverbs in an abstract manner and was able to identify 
similarities among objects.  He was reporting difficulty 
falling asleep and continued to experience nightmares about 
his war time experiences.  He avoided movies and other 
situations which reminded him of his military service.  He 
reported that he startled to loud noises and remained 
detached from participation in activities.  He indicated that 
he was unable to get along with his former roommate due to 
irritability.  The examiner concluded that the veteran's 
functioning appeared to have deteriorated considerably since 
the time of his last compensation and pension examination.  
He was having medical problems requiring hospitalization and 
placement in a supervised environment upon discharge.  The 
veteran's PTSD symptoms appeared to be about the same in 
intensity and frequency as they were at the time of his last 
PTSD examination.  Alcohol abuse had been continuous.  The 
veteran was assessed a GAF of 45.

Discharge summary from Aspinwall VAMC dated July 1999 
indicated he was admitted to the Nursing Home Care Unit while 
discharge planning pursued.  It was noted that the veteran 
had a couple of code Blue's due to verbal outbursts but was 
quickly brought back down without need of medication.  He was 
fixated at times on his place in Florida and became upset 
when he was unable to get his own way in going down there to 
take care of business that he felt needed to be done there.  
He was felt to be incompetent according to VA psychiatrists 
in February 1999 and it was attempted to obtain a guardian 
for the veteran.  Psychiatry saw the veteran in May 1999 and 
their recommendations were to continue to pursue guardianship 
as the veteran would benefit from supervised living placement 
and no further psychiatric intervention was required at the 
time.  The discharge diagnoses were dementia, status post 
cerebrovascular accident, and ethanol abuse.

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (November 9, 2000).  See also implementing 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This liberalizing legislation is applicable 
to the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes November 1993, July 1997, and 
January 1999 VA examinations, as well as hospitalization 
report from admission December 1998 to January 1999 and VA 
records from the Aspinwall Nursing Home Care Unit.  All of 
which are adequate for rating purposes.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
the disability at issue.  The discussions in the statement of 
the case and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, an additional remand is not necessary.

The service connected PTSD is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders. 
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes, 1 Vet. App. at 312-313.  
However, these regulations cannot be applied prior to their 
effective date, see VAOGCPREC 3-2000.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 10 percent evaluation was warranted for 
PTSD with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted for PTSD when evidenced by 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the United States Court of Appeals 
for Veterans Claims (Court) stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOGCPREC 9-93 (O.G.C. 
Prec. 9-93); 59 Fed.Reg. 4752 (1994).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

To warrant a 50 percent evaluation, the veteran must 
demonstrate that his ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  To warrant a 70 percent evaluation, 
there must be a severe impairment of the veteran's ability to 
establish and maintain effective or favorable relationships 
with people.  The psychoneurotic symptoms must be of such a 
degree and persistence that the veteran's ability to obtain 
or retain employment is severely impaired.  A 100 percent 
evaluation may be assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or there must 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought; or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran must be demonstrably unable 
to obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Analysis

A review of the medical evidence under either the old or new 
criteria does not show that the veteran's PTSD "more nearly 
approximates" the criteria required for a 50 percent 
evaluation.  See 38 C.F.R. § 4.7.  VA examination dated 
November 1993 showed the veteran to be pleasant and 
cooperative throughout the intake and made no abnormal 
movements.  He had good eye contact and his speech was 
coherent and not pressured.  Mood/affect appeared appropriate 
not labile, not overly depressed and not anxious.  Thought 
content and perception: there were not delusions or 
hallucinations.  There were no suicidal or homicidal 
ideation.  Cognition and sensorium: he was alert and oriented 
with no focal deficits elicited. His July 1997 examination 
showed the veteran to be adequately groomed, speech relevant 
and coherent.  Mood appeared mildly anxious and indicated 
that he tried to maintain a good mood by activities such as 
painting at his Florida home.  Affect was somewhat restricted 
and he stated that his sleep was usually undisturbed except 
by the military related nightmares.  He denied appetite 
disturbance and indicated that he was maintaining his weight.  
He denied suicidal and homicidal ideation and hallucinations.  
He denied any recent assaultive episodes and no delusions 
were elicited.  Moderate memory and concentration 
difficulties were noted on brief screening.  The examiner 
noted that the veteran did demonstrate avoidance of thoughts, 
feelings and conversations related to the trauma as well as 
people and activities and places that remind him of his 
combat experiences.  He appeared to have adequate interest in 
participation in activities at this time, but did describe 
some detachment and estrangement from others.  He was 
currently living with a widow but was not in a relationship 
with her.  He demonstrated some restricted range of affect.  
He reportedly experiences increased arousal in terms of 
difficulty with sleep due to nightmares and physiological and 
psychological distress upon awakening.  He also reports an 
exaggerated startle response to loud noises.  Some poor 
concentration was noted on evaluation as well.  It was noted 
that the described symptoms appeared to cause him clinically 
significant distress, but he only appeared to have mild 
impairment in his social and occupational functioning.

In order to receive an initial rating of 50 percent disabling 
under the old diagnostic criteria for PTSD, the evidence must 
show that the veteran has considerable industrial impairment 
rather than definite industrial impairment and that his 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired rather 
than definitely impaired.  The evidence on file does not show 
that such an increase is warranted.  There is no question 
that the veteran has an impairment in his ability to maintain 
effective and wholesome relationships, as well as an 
impairment regarding industrial employment.  The evidence 
shows that the veteran has not worked steadily since 1965 
when he was hospitalized for paranoid state.  His July 1997 
VA examination indicated that the veteran had not been 
working for many years but was still able to do tasks such as 
mowing the grass, painting/decorating his home.  He reported 
that he never felt his PTSD symptoms affected his employment 
activities and thus the veteran would not be limited in the 
types of employment he could engage in based on his PTSD.  He 
has had no trouble with supervisors or interaction with the 
public.  The veteran indicated that he still enjoyed 
socializing a great deal and attended social functions at 
bars two times a week and attended a senior citizen center 
for lunch daily.  He stated that he had friends and neighbors 
with whom he interacted.  He stated that he mainly felt 
slowed down due to his radical nephrectomy as he tired out 
much more easily and could not attend dances as he used to.  
The veteran appeared to be only experiencing slight 
impairment in his social and industrial functioning related 
to his PTSD symptoms.  The veteran also declined any 
psychiatric treatment for his complaints of PTSD and he was 
also not interested in any alcohol treatment.  The veteran 
was assessed a GAF score of 75 related to his PTSD.  

After his cerebrovascular accident and hospitalization in 
December 1998 and January 1999 the January 1999 VA examiner 
concluded that the veteran's functioning appeared to have 
deteriorated considerably since the time of his last 
compensation and pension examination.  He was having medical 
problems requiring hospitalization and placement in a 
supervised environment upon discharge.  However, the 
veteran's PTSD symptoms appeared to be about the same in 
intensity and frequency as they were at the time of his last 
PTSD examination.  Alcohol abuse had been continuous.  The 
veteran was assessed a GAF of 45.  There was no evidence to 
suggest that the PTSD alone demonstrates that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired to warrant 
a 50 percent evaluation under the former criteria.

In order to receive an initial rating of 50 percent disabling 
under the new diagnostic criteria for PTSD, the evidence must 
show that there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The medical findings did not show that the veteran has had 
flattened affect, panic attacks more than once a week, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment, or impaired 
abstract thinking.  Although the January 1999 VA examination 
did show the veteran's mood to be euthymic and he was not 
completely oriented to time, his affect was broad ranged and 
appropriate and he displayed adequate concentration.  The 
veteran was also able to interpret proverbs in an abstract 
manner and was able to identify similarities among objects, 
but remained detached from participation in activities.  In 
reviewing the new criteria for a 50 percent rating, the Board 
finds that the veteran does not have most of the symptoms 
listed for such a rating under the new criteria.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to rating in excess of 30 percent for PTSD is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

